                                           Case 4:18-cv-00806-SBA Document 249 Filed 06/15/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FEDERAL TRADE COMMISSION,                        Case No. 18-cv-00806-SBA (JSC)
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON APPLICATION FOR
                                                 v.                                         DISCHARGE OF RECEIVER AND
                                   9
                                                                                            APPROVAL OF FINAL FEE
                                  10       AMERICAN FINANCIAL BENEFITS                      APPLICATION
                                           CENTER, et al.,
                                  11                                                        Re: Dkt. No. 247
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On November 29, 2018, the district court issued an order granting the motion of Plaintiff
                                  14   Federal Trade Commission (“FTC”) for preliminary injunction against Defendants American
                                  15   Financial Benefits Center (“AFBC”), AmeriTech Financial, and Financial Education Benefits
                                  16   Center (“FEBC”) (together, “Corporate Defendants”), and Brandon Frere.1 (Dkt. No. 186.)2 The
                                  17   court’s order (“PI Order”) appointed Thomas W. McNamara as Receiver for the Corporate
                                  18   Defendants, granting him “full powers of an equity receiver.” (Dkt. No. 187 at 5.) The district
                                  19   court subsequently referred all matters arising out of the performance of the Receiver’s duties to
                                  20   the undersigned. (Dkt. No. 190.) On March 29, 2019, the Court granted the Receiver’s first
                                  21   interim application for fees and expenses for the period of November 29, 2018 through January
                                  22   15, 2019, in the amount of $335,213.88. (Dkt. No. 221.) On February 11, 2020, the Court granted
                                  23   the Receiver’s second interim application for fees and expenses for the period of January 16, 2019
                                  24

                                  25   1
                                         On February 4, 2019, the district court granted a nine-month stay of this action as to Defendant
                                  26   Frere based on the parallel criminal action against him pending in this District. (Dkt. No. 214 at 2
                                       (citing United States v. Frere, Case No. 3:18-mj-71724-SK (N.D. Cal.)).) The district court
                                  27   subsequently broadened the stay to include the Corporate Defendants and extended it pending the
                                       sentencing of Defendant Frere. (Dkt. Nos. 226, 234, 241.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                          Case 4:18-cv-00806-SBA Document 249 Filed 06/15/21 Page 2 of 8




                                   1   through November 30, 2019, in the amount of $123,432.95. (Dkt. No. 237.) On November 17,

                                   2   2020, the district court granted the stipulated order for permanent injunction and monetary

                                   3   judgment, closing the civil case, (Dkt. No. 244), and setting a deadline of May 17, 2021 to

                                   4   complete the receivership, (id. at 12).

                                   5          Now before the Court is the Receiver’s final report and application for discharge of

                                   6   receiver and approval of final fee application, covering the period of December 1, 2019 through

                                   7   April 30, 2021. (Dkt. No. 247.) The application is unopposed. After careful consideration of the

                                   8   Receiver’s application, declaration, and supporting exhibits, the Court concludes that oral

                                   9   argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and therefore VACATES the June 17,

                                  10   2021 hearing. For the reasons explained below, the Court APPROVES the final report, GRANTS

                                  11   the application for discharge, and GRANTS the final fee application.

                                  12                                             LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          “[A] district court’s power to supervise an equity receivership and to determine the

                                  14   appropriate action to be taken in the administration of the receivership is extremely broad.” SEC

                                  15   v. Cap. Consultants, LLC, 397 F.3d 733, 738 (9th Cir. 2005) (internal citations and quotation

                                  16   marks omitted). “A district judge simply cannot effectively and successfully supervise a

                                  17   receivership and protect the interests of its beneficiaries absent broad discretionary power.” SEC

                                  18   v. Hardy, 803 F.2d 1034, 1038 (9th Cir. 1986).

                                  19          “As a general rule, the expenses and fees of a receivership are a charge upon the property

                                  20   administered.” Gaskill v. Gordon, 27 F.3d 248, 251 (7th Cir. 1994) (citing Atl. Trust Co. v.

                                  21   Chapman, 208 U.S. 360, 375-76 (1908)). “These expenses include the fees and expenses incurred

                                  22   by a receiver and professionals retained by a receiver to assist in the performance of the receiver’s

                                  23   duties.” SEC v. Nationwide Automated Sys., Inc., No. CV 14-07249 SJO (FFMx), 2018 WL

                                  24   1918622, at *2 (C.D. Cal. Feb. 12, 2018). The court that appoints “the receiver has full power to

                                  25   fix the compensation of such receiver and the compensation of the receiver’s attorney or

                                  26   attorneys.” Drilling & Expl. Corp. v. Webster, 69 F.2d 416, 418 (9th Cir. 1934).

                                  27          Receivers and the professionals who assist them should be “reasonably, but not excessively

                                  28   compensated for their efforts to benefit the receivership estate.” SEC v. Small Bus. Cap. Corp.,
                                                                                         2
                                            Case 4:18-cv-00806-SBA Document 249 Filed 06/15/21 Page 3 of 8




                                   1   No. 12-CV-03237 EJD, 2014 WL 3920320, at *2 (N.D. Cal. Aug. 7, 2014) (internal citations and

                                   2   quotation marks omitted). “‘[I]n receivership situations, lawyers should be awarded moderate fees

                                   3   and not extravagant ones.’” Id. (quoting SEC v. Byers, 590 F. Supp. 2d 637, 648 (S.D.N.Y.

                                   4   2008)). Thus, “[t]he Receiver and any professionals assisting the Receiver should charge a

                                   5   reduced rate to reflect the public interest involved in preserving funds held in the receivership

                                   6   estate.” Id. (internal citations and quotation marks omitted).

                                   7           In determining the amount of a fee award, courts should consider the “‘economy of

                                   8   administration, the burden that the estate may be able to bear, the amount of time required,

                                   9   although not necessarily expended, and the overall value of the services provided to the estate.’”

                                  10   Id. (quoting In re Imperial “400” Nat., Inc., 432 F.2d 232, 237 (3d Cir. 1970)).

                                  11                                              DISCUSSION

                                  12   I.      Application for Discharge
Northern District of California
 United States District Court




                                  13           The Receiver applies for discharge on the basis that the underlying case is resolved as to all

                                  14   Defendants and the Receiver has completed his duties as defined in the PI Order. (Dkt. No. 247 at

                                  15   12.) The PI Order directed and authorized the Receiver to perform a variety of duties to take

                                  16   control of Corporate Defendants’ business during the litigation. (Id. at 5-8.) The PI Order stated

                                  17   it would expire upon entry of final judgment, (id. at 13), which was entered on November 17,

                                  18   2020. (Dkt. No. 244.) The application for discharge states that if the final fee application is

                                  19   granted in full and the requested reserve is approved, $221,881.12 net cash will be available for

                                  20   immediate transfer to the FTC. (Dkt. No. 247 at 12.)

                                  21           The Receiver attests that he has completed his duties as defined in the PI Order, including

                                  22   securing Corporate Defendants’ offices, analyzing the business operations, determining that the

                                  23   business could not operate legally and profitably, communicating with consumers, liquidating

                                  24   available assets, recovering assets, and considering clawback actions. (Id. at 4-11.) The Receiver

                                  25   states that resolution of the Corporate Defendants’ employee retirement plan is incomplete

                                  26   because six participants have yet to distribute or rollover their funds. (Id. at 11.) The retirement

                                  27   plan was set to terminate, and the remaining participants to rollover, shortly after the May 17,

                                  28   2021 receivership deadline. (Id.) Accordingly, the Receiver seeks to retain the right to execute
                                                                                         3
                                             Case 4:18-cv-00806-SBA Document 249 Filed 06/15/21 Page 4 of 8




                                   1   federal or state returns or other forms relating to the retirement plan after his discharge. (Id.)

                                   2            Notwithstanding the retirement plan rollover, the Court is satisfied that the Receiver has

                                   3   completed the duties contemplated in the PI Order and that discharge is appropriate.

                                   4   II.      Final Fee Application

                                   5            The PI Order authorizes the Receiver to “[c]hoose, engage, and employ attorneys,

                                   6   accountants, appraisers, and other independent contractors and technical specialists, as the

                                   7   Receiver deems advisable or necessary in the performance of duties and responsibilities under the

                                   8   authority granted by this Order.” (Dkt. No. 187 at 6.) The PI Order further provides for

                                   9   compensation of the Receiver and those hired by him, stating:

                                  10
                                                       IT IS FURTHER ORDERED that the Receiver and all personnel
                                  11                   hired by the Receiver as herein authorized, including, but not limited
                                                       to, counsel to the Receiver and accountants, are entitled to reasonable
                                  12                   compensation for the performance of duties pursuant to this Order,
Northern District of California
 United States District Court




                                                       and for the cost of actual out-of-pocket expenses incurred by them,
                                  13                   from the Assets now held by, in the possession or control of, or which
                                                       may be received by the Corporate Defendants. The Receiver shall file
                                  14                   with the Court and serve on the parties periodic requests for the
                                                       payment of such reasonable compensation, with the first such request
                                  15                   filed no more than ninety (90) days after the date of entry of this
                                                       Order. The Receiver shall not increase the hourly rates used as the
                                  16                   bases for such fee applications without prior approval of the Court.
                                  17
                                       (Id. at 12.) Thus, the PI Order allows for payment of “periodic” or interim fees upon the
                                  18
                                       Receiver’s request to the Court.
                                  19
                                                The Receiver requests the following compensation: (1) “$30,370.50 fees and $4,044.21
                                  20
                                       expenses to the Receiver and his staff payable to TWM Receiverships Inc., dba Regulatory
                                  21
                                       Resolutions”; and (2) “$16,045.00 fees and $69.64 expenses to Receiver’s counsel McNamara
                                  22
                                       Smith LLP.” (Dkt. No. 247 at 12.) In total, the Receiver requests $50,529.35 in his final
                                  23
                                       application. (Id. at 2.) The Receiver also requests authorization to reserve $10,000.00 for “final
                                  24
                                       administrative costs, e.g., document and electronics storage costs, removal and destruction of
                                  25
                                       computer hard drives, and document destruction costs.” (Id. at 12.) The Receiver proposes that,
                                  26
                                       120 days after this Order, unexpended funds from the reserve will be transferred to the FTC. (Id.)
                                  27
                                                The Receiver submits a declaration in support of his application detailing the work
                                  28
                                                                                          4
                                           Case 4:18-cv-00806-SBA Document 249 Filed 06/15/21 Page 5 of 8




                                   1   performed and fees and expenses incurred by the Receiver, his staff, and his counsel. (Dkt. No.

                                   2   247-2.) The Receiver also submits invoices from Regulatory Resolutions and McNamara Smith

                                   3   LLP for the time period at issue. (Dkt. Nos. 247-3, 247-4.) The Court finds that the invoices are

                                   4   sufficiently detailed, and the services rendered were necessary to administer the receivership.3

                                   5   The Receiver attests that the fees he incurred reflect a discounted rate, (see Dkt. No. 247-2 at ¶

                                   6   6a), and although he does not attest that fees for counsel McNamara Smith LLP reflect a similar

                                   7   discount, the hourly rates for attorneys Mr. Chan and Ms. Gordon and for paralegal Ms. Carroll

                                   8   remain unchanged since the Receiver’s first interim application. (Compare Dkt. No. 220 at ¶ 5

                                   9   with Dkt. No. 247-2 at ¶ 9.) The Receiver’s supplemental declaration in support of the first

                                  10   interim application attested that those attorneys’ fees represented a discounted rate. (Dkt. No. 220

                                  11   at ¶ 5.)

                                  12              The Receiver also submits a “Receipts and Disbursements Summary” for the receivership
Northern District of California
 United States District Court




                                  13   bank account during the full course of the receivership. (Dkt. No. 247-1.) The summary itemizes

                                  14   the total receipts and disbursements from November 29, 2018 through April 30, 2021 and

                                  15   indicates that the receivership bank account had a balance of $282,410.47 as of April 30, 2021.

                                  16   (See id.) Thus, the Receiver’s current request for fees and expenses constitutes slightly less than

                                  17   one fifth of the account balance.

                                  18              In sum, the Court is satisfied that the requested fees and expenses “reasonably, but not

                                  19   excessively” compensate the Receiver and his professionals “for their efforts to benefit the

                                  20   receivership estate.” See Small Bus. Cap. Corp., 2014 WL 3920320, at *2. Additionally, the

                                  21   Court is satisfied that a reserve of $10,000.00 is appropriate to cover final administrative costs.

                                  22                                                CONCLUSION

                                  23              The Court orders as follows:

                                  24                 1. The Receiver’s final report is APPROVED.

                                  25

                                  26
                                       3
                                         The Receiver’s invoice from Regulatory Resolutions includes seven disbursement entries that
                                       fall within the time period of the second interim application for fees. (See Dkt. No. 247-3 at 12.)
                                  27   The entries, each listed as “Other: Google G Suite,” correspond to the seven months from May
                                       2019 through November 2019 and total $1,094.23. (See id.) None of those entries appeared in the
                                  28   second interim application for fees. (See generally Dkt. No. 230-2.) Thus, Receiver is not
                                       requesting expenses that were already paid.
                                                                                         5
                                       Case 4:18-cv-00806-SBA Document 249 Filed 06/15/21 Page 6 of 8




                                   1         2. The Receiver’s final fee application is APPROVED. The Receiver is authorized to

                                   2            make payments as follows: $30,370.50 fees and $4,044.21 expenses to the Receiver

                                   3            and his staff payable to TWM Receiverships Inc., dba Regulatory Resolutions; and

                                   4            $16,045.00 fees and $69.64 expenses to Receiver’s counsel McNamara Smith LLP.

                                   5         3. The Receiver is authorized to retain a reserve of $10,000.00 for final administrative

                                   6            costs, which may be expended without further order of the Court, and after 120

                                   7            days any unexpended funds shall be transferred to the FTC.

                                   8         4. Within ten days of this Order, the Receiver shall transfer all remaining funds, less

                                   9            the fees and expenses approved in the final fee application and the approved

                                  10            reserve, in the amount of $221,881.12, to the FTC.

                                  11         5. For 90 days from the date of this Order, the Receiver shall retain any business

                                  12            records, including electronic media, and computer hard drives of Corporate
Northern District of California
 United States District Court




                                  13            Defendants now in his possession and shall thereafter destroy those records.

                                  14         6. With regard to all customer records, defined as any records which contain

                                  15            information provided by a consumer to obtain a financial-related good or service

                                  16            from Corporate Defendants, information about a consumer resulting from any

                                  17            transaction involving a financial-related good or service provided by Corporate

                                  18            Defendants, or information otherwise obtained by Corporate Defendants in

                                  19            connection with providing a financial-related good or service to a consumer

                                  20            (“Customer Records”), the Customer Records will be destroyed in the following

                                  21            manner: (a) paper documents containing Customer Records shall be shredded so

                                  22            that the information cannot be read or reconstructed, and (b) electronic records or

                                  23            media containing Customer Records shall be destroyed or erased so that the

                                  24            information cannot be read or reconstructed.

                                  25         7. All assets not distributed or otherwise administered by the Receiver as of the

                                  26            closing of the Receivership Estate are deemed abandoned. Abandoned assets may

                                  27            be destroyed or discarded, without regard to title or value, in the sole and absolute

                                  28            discretion of the Receiver.
                                                                                   6
                                            Case 4:18-cv-00806-SBA Document 249 Filed 06/15/21 Page 7 of 8




                                   1              8. The acts, transactions, and actions of Thomas W. McNamara as Receiver, as

                                   2                 disclosed in the pleadings filed with the Court in this matter, are confirmed and

                                   3                 approved as being in the best interests of the Receivership Estate.

                                   4              9. The Court GRANTS Thomas W. McNamara’s application for discharge as

                                   5                 Receiver, except that in the event that the Receiver must execute federal or state

                                   6                 returns relating to the AFBC 401(k) retirement plan and/or execute forms necessary

                                   7                 for the distribution of funds from the plan, the Receiver will retain the right to

                                   8                 approve the execution of such documents. Once all such forms are signed, the

                                   9                 Receiver is discharged in full without further order of the Court.

                                  10              10. Thomas W. McNamara is released and exonerated from all further duties,

                                  11                 liabilities, and responsibilities as Receiver. Mr. McNamara and the professionals

                                  12                 retained by him as Receiver shall have no personal liability of any nature for any
Northern District of California
 United States District Court




                                  13                 act, omission, or matter pertaining to the receivership.

                                  14              11. This Court shall retain jurisdiction over any and all matters relating to the Receiver,

                                  15                 the receivership, and the Receivership Estate, including any matters relating to the

                                  16                 distribution of funds received by the Receiver in connection with his obligations as

                                  17                 Receiver or otherwise received after the receivership is closed. To the extent any

                                  18                 dispute arises concerning the Receiver’s administration of the Receivership Estate

                                  19                 or to the extent any person or entity seeks to pursue or assert any claim or action

                                  20                 against the Receiver or any agent, employee, member, officer, independent

                                  21                 contractor, attorney, or representative of the Receiver, arising out of or related to

                                  22                 this receivership, the Court shall retain jurisdiction to hear and resolve any such

                                  23                 dispute or claim.

                                  24              12. The receivership is terminated.

                                  25           IT IS SO ORDERED.

                                  26   //

                                  27   //

                                  28   //
                                                                                         7
                                         Case 4:18-cv-00806-SBA Document 249 Filed 06/15/21 Page 8 of 8




                                   1   Dated: June 15, 2021

                                   2
                                                                                     JACQUELINE SCOTT CORLEY
                                   3                                                 United States Magistrate Judge
                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            8
